DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the distance from a top surface of said tines is equal to the width of said tines” in claim 2, lines 10-11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the distance from a top surface of said tines" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Furthermore, the term “the distance from a top surface of said tines” is confusing since the end point of “the distance” is not specified.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maus (1,462,717).
Regarding claim 1, Maus teaches a cutting jig and board comprising: 
a rectangular cutting guide 1 having a base, four sides of equal height and a center area, each of said sides having evenly-spaced tines 5, each of said tines is separated by a slot 3 extending from a top of said respective one of said four sides to said base, said slots are longitudinally and transversely aligned along each side with a respective opposite side of said rectangular cutting guide; 
a rectangular cutting board 10 sized to fit within said center area of said rectangular cutting guide; 
whereby said rectangular cutting board is placed on top of a food item and the food item trimmed vertically along the perimeter of the rectangular cutting board to match the perimeter of the rectangular cutting board, presenting a shaped food item (the cutting board 10 is capable of performing this function);
whereby said rectangular cutting board is placed in the center area of said rectangular cutting guide; 
whereby the shaped food item is placed on the rectangular cutting board in the center area of the rectangular cutting guide and trimmed horizontally along the top of the sides of the rectangular cutting guide to present a trimmed food item of a uniform thickness; 

whereby the trimmed food item is placed in the center area of the rectangular cutting guide and the trimmed food item is cut vertically along longitudinally and transversely aligned slots in said sides; 
whereby said rectangular cutting board is placed over the trimmed food item, said rectangular cutting guide is inverted and placed with said rectangular cutting board down, and said rectangular cutting guide lifted presenting a plurality of uniformly cut food items (the cutting board is capable of performing this function.  For example after the food product is cut, the rectangular cutting guide is partially lifted for removing the cutting board.  Then the cutting board is placed on the top of the sliced food product and the cutting guide and the cutting board are flipped over).
See Figs. 1-3.
Regarding claim 2, Maus teaches a cutting jig and board comprising: 
a rectangular cutting guide 1 having a base, four sides of equal height and a center area, each of said sides having evenly-spaced tines, each of said tines is separated by a slot extending from a top of said respective one of said four sides to said base, said slots are longitudinally and transversely aligned along each side with a respective opposite side of said rectangular cutting guide; 
a rectangular cutting board 10 sized to fit within said center area of said rectangular cutting guide; 
whereas when said rectangular cutting board is placed in said center area of said rectangular cutting guide, the distance from a top surface of said tines is equal to the 
whereby said rectangular cutting board is placed on top of a food item and the food item trimmed vertically along the perimeter of the rectangular cutting board to match the perimeter of the rectangular cutting board, presenting a shaped food item (the cutting board 10 is capable of performing this function);
whereby said rectangular cutting board is placed in the center area of said rectangular cutting guide; 
whereby the shaped food item is placed on the rectangular cutting board in the center area of the rectangular cutting guide and trimmed horizontally along the top of the sides of the rectangular cutting guide to present a trimmed food item of a uniform thickness; 
whereby the trimmed food item and rectangular cutting board are removed from the center area of the rectangular cutting guide (lines 73-85); 
whereby the trimmed food item is placed in the center area of the rectangular cutting guide and the trimmed food item is cut vertically along longitudinally and transversely aligned slots in said sides; 
whereby said rectangular cutting board is placed over the trimmed food item, said rectangular cutting guide is inverted and placed with said rectangular cutting board down, and said rectangular cutting guide lifted presenting a plurality of uniformly cut cubes of the food items (the cutting board is capable of performing this function.  For example after the food product is cut, the rectangular cutting guide is partially lifted for 
See Figs. 1-3.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cutting jigs of general interest are cited in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510.  The examiner can normally be reached on M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/PHONG H NGUYEN/Examiner, Art Unit 3724